IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

DANIEL JOSEPH LICKTEIG PLAINTIFF
V. CASE NO. 5:19-CV-05236
DON TROTTER DEFENDANT

OPINION AND ORDER

This is a habeas corpus action filed by the Plaintiff Daniel Joseph Lickteig pursuant
to 28 U.S.C. § 2241. Lickteig proceeds pro se and has filed a motion to proceed in forma
pauperis (“IFP”).

|. BACKGROUND

When Lickteig submitted his initial petition (Doc. 1) and IFP application (Doc. 3),
he was not incarcerated. Instead, in an effort to meet the “in custody” requirement of the
federal habeas corpus statutes, Lickteig alleged he was virtually in the custody of
Lawrence County, Missouri, because of the existence of a pending unexecuted warrant
for his arrest in the case of State v. Lickteig, 19-LW-CR00961. That criminal case is still
pending in the Lawrence County Circuit Court, Associate Circuit Judge Scott S. Sifferman,
presiding. Lickteig submitted pages from the docket sheet in that case to establish that
he was being charged with felony forgery in the first degree and that an arrest warrant
had been issued on December 13, 2019. The named Defendant in the instant case, Don
Trotter, is the prosecuting attorney for Lawrence County."

Since the filing of this action, Lickteig was arrested in Benton County, Arkansas.

He has pending a misdemeanor failure-to-appear charge out of the Rogers District Court.

 

' Lickteig follows Prosecutor Trotter's name with the ubiquitous “et al.,” without listing any

other defendants by name.
1
A bond of “written promise” was set on that charge. Publicly available jail inmate details
also indicate Lickteig is being held on an out-of-state felony charge of forgery in the first
degree—which appears to be the Lawrence County case previously referenced.?

On January 17, 2020, Lickteig, acting through a designee named Randall West,
submitted a notice to the clerk which has been filed as a Motion to Amend the Petition
(Doc. 5). In the document, Lickteig states that he is being held in the Benton County
Detention Center (“BCDC”) on a hold for Lawrence County, Missouri. Lickteig asks that
the Court “expedite my remedy for what | allege is a miscarriage of justice and the
respondent to prove jurisdiction and all elements of the ‘FELONY FORGERY’ charges
out of Lawrence County, Missouri.” /d. at1. He also asks that State v. Lickteig, 19-LW-
CRO00961, be removed from the Lawrence County Circuit Court to this Court.

ll. DISCUSSION

Section 2241 provides relief for persons “in custody in violation of the
Constitutional or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3). Section
2241 may be used to challenge ongoing state criminal actions. See Davis v. Muellar,
643 F.2d 521, 522 (8th Cir. 1981).

Before pursuing relief under § 2241, a state pretrial detainee must fully exhaust his
state remedies. Braden v. 30th Judicial Circuit Court, 410 U.S. 484, 490-91 (1973).
“Despite the existence of jurisdiction, however, federal courts are reluctant to grant pretrial
habeas relief. Only when ‘special circumstances’ exist will a federal court find that a
pretrial detainee has exhausted state remedies.” Neville v. Cavanagh, 611 F.2d 673,

675 (7th Cir. 1979). “In most cases courts will not consider claims that can be raised at

 

? https://sheriff.bentoncountyar.gov/jail-detention/ (accessed Jan. 28, 2020).

2
trial and in subsequent state proceedings.” Blanck v. Waukesha Cnty., 48 F. Supp. 2d
859, 860 (D. Wis. 1999) (quotation marks and citations omitted). Here, Lickteig makes
no argument that he exhausted his state court remedies. Rather, he contends he has
filed this lawsuit “preemptively.” Lickteig will have the opportunity to raise his
constitutional challenges in the context of his state criminal proceedings. He has failed
to exhaust available state remedies. His habeas petition must be denied.

To the extent Lickteig seeks to remove his Lawrence County criminal case to this
Court, no removal jurisdiction exists. Although under certain circumstances, “criminal
prosecutions commenced in a State court may be removed by the defendant to the district
court of the United States for the district and division embracing the place wherein it is
pending,” 28 U.S.C. § 1443, there is no provision that allows a defendant to move a state
criminal case across state lines to the district and division in which he currently resides.
Thus, no removal jurisdiction exists.

Finally, it is a settled principle of comity that state courts should be allowed to
exercise their functions without interference from the federal courts, particularly where a
state criminal trial is pending. Hicks v. Miranda, 422 U.S. 332 (1975). The Supreme
Court held in Younger v. Harris, 401 U.S. 37, 54 (1971), that absent extraordinary
circumstances, federal courts should not enjoin state criminal prosecutions. The
Younger abstention doctrine applies “if the proceeding: (1) involves an ongoing state
judicial proceeding, (2) implicates an important state interest, and (3) provides an
adequate opportunity to raise constitutional challenges in the state proceeding.” Hudson
v. Campbell, 663 F.3d 985, 987 (8th Cir. 2011). Clearly, Younger abstention applies to

the claims made in this case.
lil. CONCLUSION
IT IS THEREFORE ORDERED that Lickteig’s habeas corpus petition is DENIED

and the case DISMISSED. No other grounds for federal court jurisdiction exist. All
other pending motions are DENIED AS MOOT.
IT IS SO ORDERED on this day of February, 2020.

_TIMOPHY L. BROOKS

te SI, S DISTRICT JUDGE

 
  
    

 
